     Case 1:18-cv-08653-VEC-SDA Document 158 Filed 10/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             10/8/2020
 D George Sweigert,

                              Plaintiff,
                                                          1:18-cv-08653 (VEC) (SDA)
                  -against-
                                                          ORDER
 Jason Goodman,

                              Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       WHEREAS, on September 1, 2020, there was filed on the docket on behalf of Defendant

a document entitled “COUNTER CLAIM VERIFIED AMENDED COMPLAINT” (ECF No. 145); and

       WHEREAS, on September 9, 2020, there was filed on the docket on behalf of Plaintiff a

document entitled “PLAINTIFF’S NOTICE OF MOTION IN OPPOSITION TO DEFENDANT’S

COUNTERCLAIM PAPERS (DOC. #145) PURS. TO RULE 12(b)(6) FAILURE TO STATE A CAUSE OR, IN

THE ALTERNATIVE, RULE 12(b)(1) LACK OF JURISDICTION” (ECF No. 148); and

       WHEREAS, on September 10, 2020, there was filed on the docket on behalf of Plaintiff a

document entitled “PLAINTIFF’S NOTICE OF AMENDED MOTION IN OPPOSITION TO

COUNTERCLAIM PAPERS (DKT. 145) PURS. TO RULE 12(b)(6) FAILURE TO STATE A CAUSE OR, IN

THE ALTERNATIVE, RULE 12(B)(1) LACK OF JURISDICTION” (ECF No. 151); and

       WHEREAS, on October 5, 2020, there was filed on the docket a letter from Plaintiff

requesting that the Court “decide that [ECF No.] 148 was unopposed by Defendant” (ECF No.

157); and

       WHEREAS, given Defendant’s pro se status, the Court declines to address Plaintiff’s

amended motion (ECF No. 151) without providing Defendant an opportunity to respond.
     Case 1:18-cv-08653-VEC-SDA Document 158 Filed 10/08/20 Page 2 of 2




       NOW, THEREFORE, it is hereby ORDERED that any opposition by Defendant to Plaintiff’s

amended motion (ECF No. 151) shall be filed no later than October 29, 2020. Any reply shall be

filed no later than November 12, 2020.

       The Clerk of Court is directed to mail a copy of this Order to the pro se parties.

SO ORDERED.

DATED:        New York, New York
              October 8, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                2
